Citation Nr: 0718322	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for hypertension, as 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In March 2005, the veteran submitted a substantive appeal 
identifying the issues of service connection for hearing 
loss, tinnitus, vertigo and hypertension, as secondary to 
PTSD, which perfected his appeal as to these issues.

In May 2006 the RO granted service connection for tinnitus.  
The disability was evaluated as 10 percent disabling, 
effective June 28, 2002.  The veteran has not appealed the 
evaluation assigned or the effective date.  As the benefit 
sought on appeal, service connection for tinnitus, has been 
fully resolved in the veteran's favor, the claim on appeal to 
the Board has been rendered moot and there is no longer a 
question or controversy remaining with respect to this claim.

The issues of entitlement to service connection for vertigo 
and for hypertension, as secondary to PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence does not reflect that the veteran has a 
hearing loss disability as defined by VA regulation.




CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2002.  However, this notice was not 
adequate.  Subsequent additional notice, including that 
concerning the laws regarding degrees of disability or 
effective dates for any grant of service connection was 
provided in October 2004 and March 2006, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2005 
statement of the case and in a May 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

It is noted that private medical records identified by the 
veteran were not obtained.  An August 2002 letter from the 
insurance company requested that the RO provide the treating 
physician's full name in order to facilitate a wider search.  
There is no evidence in the file that the RO attempted to 
comply with this request, or that it notified the veteran of 
the negative result so that the veteran could provide the 
missing information or, in the alternative, obtain the 
records himself.  However, in the present case, the Board 
finds it is not necessary to obtain these records in order to 
adjudicate the claim for service connection for bilateral 
hearing loss.  This claim is being denied on the basis that 
the veteran does not currently evidence hearing loss within 
the meaning of the criteria.  As such, private medical 
records would be of no probative value.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

The veteran seeks entitlement to service connection for 
hearing loss.  The veteran alleges that he incurred hearing 
loss during active service, and has consistently manifested 
it from discharge from active service to the present.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
arthritis or hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2006).

The medical evidence does not show that the veteran currently 
manifests hearing loss within the meaning of the criteria.  
Simply put, the veteran does not have a hearing loss 
disability cognizable by VA.

VA audiological tests were conducted October 2005, with the 
following audiometric results in, pure tone thresholds:  

Oct 2005
HERTZ

500
1000

2000
3000
4000
RIGHT
10
10
15
30
35
LEFT
5
15
15
30
35

Average pure tone threshold was calculated at 23 decibels in 
the right ear and 24 in the left ear.  Speech audiometry was 
measured at 96 percent in the right ear, and 98 percent for 
the left ear.  The examiner diagnosed mild high frequency 
sensorineural hearing loss at 3000 and 4000 hertz 
bilaterally.  

This does not reflect hearing loss as defined by 38 C.F.R. § 
3.385. 

Absent any evidence of a current disability, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for hearing 
loss is not warranted. See 38 C.F.R. § 3.303.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for hearing loss is denied.
REMAND

The veteran seeks service connection for vertigo and for 
hypertension, as secondary to his service-connected PTSD.  To 
this end, he has identified private health care providers who 
treated him for his claimed conditions from 1988.

The RO attempted to obtain these records, but received a 
notice from the insurance company in August 2002 that a 
search could not be completed unless the RO could provide the 
physician's full name.  A review of the record finds that the 
veteran provided the full name for one physician, but not for 
the other.  It is unclear from the letter which records were 
not found as none are of record.  The file does not show that 
the veteran was notified of the negative result or afforded 
the opportunity to provide the requested information to 
facilitate the search for records, or to obtain them himself. 

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with appropriate 
notice, including specifically the 
negative response from the insurance 
company received in August 2002 
pertaining to private medical records 
identified by the veteran.

2.  Request that the veteran identify the 
physicians, as requested by the insurance 
company.  Obtain all identified medical 
records concerning treatment for the 
claimed vertigo and hypertension.  

Complete any and all follow-up indicated 
and document all negative responses.

3.  If no additional private medical 
records are obtained, readjudicate the 
claims based on the evidence of record.  
If additional private medical records are 
obtained, return the October2005 VA 
examinations to the examiners who 
conducted them for the purpose of 
augmenting their opinions based upon a 
review of the entire claims folder, 
including any and all newly received 
evidence.  If the examiners cannot be 
found, or it is determined that another 
examination should be conducted, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of his 
claimed vertigo and hypertension.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the claimed 
vertigo and hypertension; describe any 
current symptoms and manifestations 
attributed to the claimed vertigo and 
hypertension; and provide diagnoses for 
any and all neurological and cardiac 
pathology manifested.

The examiners should provide an opinion 
as to whether it as at least as likely as 
not that any vertigo is the result of the 
veteran's active service, or any incident 
thereof.   The examiner should provide an 
opinion as to whether it is as least as 
likely as not that any manifested 
hypertension is the result of the 
veteran's service-connected PTSD and, if 
not, whether it is as likely as not that 
any manifested hypertension is the result 
of the veteran's active service, or any 
incident thereof.

The examiners should specifically address 
the opinions of the physicians who 
conducted the October 2005 VA 
examinations.

All opinions expressed must be supported 
by complete rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for vertigo and for hypertension, as 
secondary to the service-connected PTSD, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


